C. D. San Juan. Nulidad de pro-cedimientos hipotecarios y reinvindicación.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Vista la moción de los demandantes apelados radicada el 13 d< julio de 1942 solicitando la desestimación de este recurso y oídas lasl partes en relación con la misma en audiencia celebrada el día 9 de| noviembre de 1942.
Por Cuanto, el primer motivo alegado por los apelados para soli-l citar la desestimación es al efecto de que "el complemento de la evi-| dencia ordenado por este Tribunal el día 8 de abril de 1942 ... no se notificó dicha transcripción a los demandantes apelados”.
Por Cuanto, estando la transcripción de evidencia radicada en este caso incompleta, y habiendo esta Corte concedido al apelante en abril 8 de 1942 un término para complementarla, se celebró una vista a ese efecto en la corte inferior y se ordenó que el taquígrafo trans-cribiera un edicto que no se había incluido en la transcripción original y dicho complemento de evidencia fué debidamente aprobado por la corte inferior y radicado en esta Corte Suprema el día 18 de abril de 1942;
Por cuanto, el propio abogado de los apelados compareció a la vista celebrada en la corte inferior sobre la moción de la apelante para complementar la transcripción de evidencia, y no se opuso a su aprobación;
Por Cuanto, si bien dicho complemento de la transcripción de evidencia no le fué notificado a los apelados a la fecha en que radica-ron su moción de desestimación, aparece de los autos que les fué notificado antes de celebrarse la vista de dicha moción;
Por Cuanto, después de examinados los autos y oídas las partes, no aparece que sea claramente frívolo el recurso de apelación inter-puesto en este caso, que es otro de los motivos alegados por los ape-lados para solicitar la desestimación;
Por Cuanto, los otros motivos, en que se funda la moción carecen completamente de base, ya que existe en el alegato del apelante un señalamiento de error, y que la decisión de esta Corte en el recurso de certiorari incoado anteriormente por la aquí apelante, no prejuzga *951la resolución del recurso de apelación que está ahora ante este Tribunal,
Por TANTO, se declara sin lugar la moción de desestimación.
El Juez Asociado Sr. Snyder no intervino,.